DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending and under examination.

Priority
Acknowledge is made that this application is a national stage of 35 U.S.C. § 371 of PCT Application No. PCT/IB2018/052845, filed April 25, 2018, which claims the benefit of IN Application No. 201741014663 filed April 25, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 4-5 recite “low boiling “ and “low temperature”, and “low” is a relative term, so one artisan in the art does not know the range of low temperature. Therefore, the scope and boundary of claims are unclear. This is indefinite.  For compact prosecution purpose, “low temperature” is examined as temperature to evaporate solvent such as hexane or ethyl acetate (that are used as solvent in applicant’s specification).
Claims 6-7 recite “preferably”. MPEP 2173.05(d). Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. This is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are is/are rejected under 35 U.S.C. 102 (a) (1) and (a)(2) as being anticipated  by Shirai et al. (US20070077282) evidenced by Evonik (“CPS Safety Summary, November 2010, page 1-6).

Regarding claim 7, the limitation is met by Shirai et al. disclosing the patch adhesive composition further comprising tackifier such as petroleum resin (claims 1 and 5).
Regarding claims 3-5, claim 4 is also regarded as product by process as claims 3 and 5 because after dry and evaporation, the low boiling solvent is removed from the composition so it is only used in the process, and is not present in the final composition. With respect to the USC 102/103 rejection above, please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. (US20070077282) evidenced by Evonik (“CPS Safety Summary”, November 2010, page 1-6), as applied for the above 102 rejections for claims 1-2, 6 and 8-10, further in view of Takada et al. (US20060172002) and Sinnreich (US5032403).
In arguendo that claims 3-5 and 7 are not anticipate by Shirai et al., they are still obvious according to the following discussion.

Determination of the scope and content of the prior art
(MPEP 2141.01)

Shirai et al. furthermore teaches a process to make adhesive composition patch. To a pressure-sensitive adhesive composition consisting of polyisoprene Nipol IR2200 (manufactured by Zeon) 20 pts., solid polyisobutylene Vistanex MML-100
(manufactured by Exxon-Mobile) 40 pts., styrene/isoprene/ styrene block copolymer Quintac 3570C (manufactured by Zeon) 40 pts., non-solid isobutylene polymer Vistanex LMMH (manufactured by Exxon-Mobile) 10 pts., and ARKONP-100 (manufactured by Arakawa Chemical Industries) 40 pts. were added liquid paraffin 40 pts., zinc oxide 14 pts., and hydrated silica 10 pts., and mixed. Then, the mixture was blended with methyl salicylate 6 wt. %, 1-menthol 6 wt.%, di-camphor 1 wt. % and tocopherol acetate 2.0 wt. %, spreaded on a PET film to give the thickness of 200
μm, coated with a PET liner which was treated by silicone, and cut in a desirable shape to afford an adhesive patch for external use on the skin of the invention (page 4, [0052, 0055]). The adhesive composition further comprises tackifier such as petroleum resin (claims 1 and 5). The adhesive composition is laminated on a backing and covered with a liner Claims 1 and 7), and the backing can be polyester such as polyethylene terephthalate (PET), woven or non-woven fabric (page 3, [0047]).
Takada et al. teaches an adhesive patch containing a non-steroidal anti-inflammatory agent, comprising a support and an adhesive layer laminated on this support (abstract). Next, a method of manufacturing the adhesive patch containing the non-steroidal anti-inflammatory of the invention will be described. First, the ingredients forming the adhesive layer (except the medication) are heated and mixed together in hexane, toluene or ethyl acetate is then added so that the aforesaid ingredients and medication are in respectively predetermined proportions, and stirred to give a homogeneous solution. Next, this solution is spread directly on a support by the usual method, covered by a peel-off material and cut to a desired shape. Alternatively, the solution may be spread on a peel-off material which is then placed on a support, the solution transferred to the support under pressure, and cut to a desired shape. Preferably, if a uniform solution can be obtained using an organic solvent, it may be coated on the support and dried in a drier to remove the organic solvent by evaporation, and then covered by the peel-off material. Alternatively, it may be coated on the peel-off material, dried in a drier to remove the organic solvent by evaporation, and transferred to the support under pressure. The peel-off material can be silicone treated peel off paper (page 5, [0043-0045]). 
Sinnreich teaches a transdermal therapeutic system in the form of a multilayer plaster for the administration of active substances which are able to permeate, in the form of a matrix system (abstract). The reservoir layer contained in the plaster according to the invention contains an agent (penetrating agent) which promotes the skin-permeability of systemic active substances and which increases the permeability of the active substances through the skin so that a larger amount of active substances, based on the application area and unit time, is absorbed by the skin. The penetrating agent can additionally increase the rate at which the active substance is passed through the matrix and, where appropriate, the membrane layer. In particular, hexane, salicylates, etc. and mixtures thereof (column 6, line 54 to column 7, line 17).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Shirai et al.  is that Shirai et al.   do not expressly teach solvent evaporation proccess. This deficiency in Shirai et al.   is cured by the teachings of Takada et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shirai et al., as suggested by Takada et al., and produce the instant invention.
Regarding claims 3-5, claim 4 is also regarded as product by process as claims 3 and 5 because after dry and evaporation, the low boiling solvent is removed from the composition so it is only used in the process, and is not present in the final composition. With respect to the USC 102/103 rejection above, please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Furthermore, one of ordinary skill in the art would have been use solvent evaporation technique to prepare adhesive matrix composition for patch because this is a known process to make adhesive matrix composition for patch as suggested by Takada et al. MPEP 2143, it is prima facie obviousness to apply a known technique to  a known method ready for improvement to yield predictable results, Therefore, it is obvious for one of ordinary skill in the art to solvent evaporation technique to prepare adhesive matrix composition for patch and produce instant claimed invention with reasonable expectation of success.
Regarding “reduce the drug loss from the adhesive matrix during manufacturing process and drying process”, these properties are the direct results from the prior art process.
Regarding claim 4, in arguendo that low boiling solvent still present in final composition after manufacturing process and drying process, one of ordinary skill would have been motivated to have penetrating agents such as hexane or ethyl acetate in the adhesive matrix composition for patch since it helps to promote the skin-permeability of hexane or ethyl acetate (low boiling solvent) in the adhesive matrix composition for patch and produce instant claimed invention with reasonable expectation of success. It is within skill of one skill in the art to have desired amount of hexane or ethyl acetate in the final composition especially when hexane or ethyl acetate is also used as solvent and most of such solvent is evaporated after drying process.
Regarding claim 5, prior arts do not teach the same order of performing process steps. MPEP 2144.04, IV C. selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Selection of any order of mixing ingredients is prima facie obvious.
Regarding low temperature, as discussed in the above 112 rejections,  “low temperature” is examined as temperature to evaporate solvent such as hexane or ethyl acetate (that are used as solvent in applicant’s specification). Furthermore, the temperature for evaporation of solvent such as hexane and ethyl acetate is optimizable through routing experimentation. MPEP 2144.05.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 

/JIANFENG SONG/Primary Examiner, Art Unit 1613